Citation Nr: 0206752	
Decision Date: 06/24/02    Archive Date: 07/03/02

DOCKET NO.  98-03 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disability, other than post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for left knee 
disability, to include on a secondary basis.  

3.  Entitlement to service connection for left ankle 
disability, to include on a secondary basis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Herman, Counsel
INTRODUCTION

The veteran had active service from May 1981 to May 1985.

This appeal before the Board of Veterans' Appeals (Board) is 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO), located in Milwaukee, Wisconsin.  
In August 1999, the Board denied the claims of service 
connection for psychiatric disability other than PTSD; 
service connection for left knee disability, to include as 
secondary to service-connected right ankle disability; and 
service connection for a left ankle disability, to include as 
secondary to service-connected right ankle disability as not 
being well grounded.  The veteran appealed the Board's 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court).  Pursuant to a motion of the Secretary, the Court 
entered a December 2000 order vacating the Board's August 
1999 decision and remanding the case to the Board for further 
action.

The issues of entitlement to service connection for PTSD and 
an increased evaluation for right knee disability were also 
before the Board in August 1999.  The Board remanded those 
issues to the RO for further development.  Review of the 
record shows that much of the development has been 
accomplished.  However, as noted in a March 2001 deferred 
rating action, additional development is still necessary.  
Those issues remain in remand status; however, the RO is 
reminded that the law requires that all claims that are 
remanded by the Board for additional development must be 
handled in an expeditious manner.  


REMAND

In light of the Court's order and the request of the 
veteran's representative in April 2002 that the case be 
remanded for further development, the case is REMANDED to the 
RO for the following action:

1.  The RO should advise the veteran that 
he should submit, to the extent that he 
is able, medical evidence, such as a 
statement from a physician, linking 
current psychiatric disability (other 
than PTSD), left knee disability, and 
left ankle disability to his military 
service or a service-connected 
disability. 

2.  The RO should request the veteran to 
identify the names, addresses and 
approximate dates of treatment or 
evaluation for all health care providers, 
VA and private, who may possess 
additional records pertinent to the 
issues on appeal.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file any medical records 
identified by the veteran, which have not 
been secured previously.  The RO should 
make a concerted effort to obtain the 
veteran's outpatient treatment records 
from the Madison VA Outpatient Center 
since August 1999.

3.  If the RO is unable to obtain a copy 
of any records identified by the veteran, 
it should so inform the veteran and 
request him to provide a copy of such 
records.

4.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA examination by a 
physician with appropriate expertise to 
determine the extent and etiology of any 
currently present disabilities of his 
left knee and left ankle.  The veteran 
should be notified of the date, time, and 
place of the examination in writing.  The 
claims folders, to include a copy of this 
Remand and any additional evidence 
secured, must be made available to and 
reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folders were reviewed.  Any 
indicated studies should be performed. 

The physician should be requested to 
provide an opinion with respect to each 
currently present disorder of the 
veteran's left knee and left ankle as to 
whether it is at least as likely as not 
that the disorder is etiologically 
related to service or was caused or 
chronically worsened by the veteran's 
service-connected right knee disability.  
With respect to any such disorder(s) the 
examiner believes was (were) aggravated 
by a disability of the right knee, the 
examiner should attempt to identify the 
extent of disability due to aggravation.  
The examiner should be asked to address 
the letter from D. Hoffman, M.D., dated 
in December 1996 and a treatment note 
from R.A. Lemon, M.D., dated in May 1997. 

The rationale for all opinions expressed 
must also be provided. 

5.  Then, the RO should review the claims 
folders and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

6.  Then, the RO should undertake any 
other development it deems to be required 
to comply with the notice and duty to 
assist provisions of the VCAA and the 
implementing regulations. 

7.  Then, the RO should readjudicate the 
issues on appeal.  If the benefits sought 
on appeal are not granted to the 
veteran's satisfaction, the RO should 
issue a Supplemental Statement of the 
Case (SSOC) that addresses all evidence 
associated with the record since the 
April 1999 SSOC.  The veteran and his 
representative should be afforded an 
appropriate opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  No action is required of the 
veteran until he is otherwise notified by the RO.  By this 
remand, the Board intimates no opinion, either factual or 
legal, as to any ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


